Title: To James Madison from Richard Bland Lee, 6 March 1816
From: Lee, Richard Bland
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            March 6th. 1816
                        
                    
                    I have been very remiss in not mentioning to you, a wish which my Nephew Majr. Henry Lee requested me some months ago to communicate to you; that he was anxious to get into some civil employment, which his education would enable him properly to execute. The employment which he would most prefer would be that of Secretary to some foreign embassy. He is an accomplished Schollor familiar with antient & modern Classics, a Master of polite literature and of the French Language and what is of more importance of a correct & high toned honor & morality.
                    As the government seems justly disposed to give a preference for civil employment to the meritorious officers, who have been deranged by the recent organization of the army, on that ground in common with others, his claim on the attention of government may be urged. On another ground also, the great services rendered to his country in the War of our Revolution by his Father, whose errors & misfortunes have placed his son in a situation very different from that which his early expectations gave him a just right to hope.
                    If such a station under the government cannot be accorded to him as he would prefer, would it not be in their power to give him some appointment of honor and decent provision in some the Western territories. My conviction is that he will fill any post with which he may be trusted, with ability, honor and fidelity. With the most sincere esteem & respect I remain yr. most obt sert
                    
                        
                            Richard Bland Lee
                        
                    
                